DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6 and 11 are objected to because of the following informalities:
(claim 1, lines 11-12) “the open configuration” should be changed to “an open configuration”.
(claim 1, line 13) “a flow of hydraulic fluid” should be changed to “the first flow of hydraulic fluid”.
(claim 2, line 4) the claim needs to end with a period.
(claim 6, lines 1-2) “The retrievable and retrofittable subsea hydraulic dump valve assembly in accordance with Claim 3” should be changed to “The retrievable and retrofittable subsea hydraulic dump valve assembly in accordance with Claim 4” to provide proper antecedent basis for the limitation “the first three-way valve and the second three-way valve”.
(claim 11, line 3) “a first flow of hydraulic fluid” should be changed to “the first flow of hydraulic fluid”.
(claim 11, lines 2-3) “a second flow of hydraulic fluid” should be changed to “the second flow of hydraulic fluid”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,299,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application presents broader claims which are completely covered by the parent patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrier et al. (US 4,817,669).
As concerns claim 1, Barrier shows a retrievable and retrofittable subsea hydraulic dump valve assembly for a subsea oil and gas production system (Fig. 1), the subsea oil and gas production system includes a first hydraulic pressure supply line (52), a second hydraulic pressure supply line (30), and a hydraulic actuator (10), the retrievable and retrofittable subsea hydraulic dump valve assembly comprising: at least one hydraulic selector valve (12), wherein the second hydraulic pressure supply line channels a second flow of hydraulic fluid (24) to the hydraulic selector valve to reconfigure the hydraulic selector valve between a first operating configuration and a second operating configuration (col 2, ln 20-46), wherein in the first operating configuration the hydraulic selector valve channels a first flow of hydraulic fluid (54) from the first hydraulic pressure supply line to the hydraulic actuator to maintain the hydraulic actuator in an open configuration (48), and wherein in the second operating configuration the hydraulic selector valve channels the first flow of hydraulic fluid (44) to the subsea environment at a local venting location (40) to reconfigure the hydraulic actuator into a closed configuration (42).  Barrier discloses the claimed invention except for a plurality of hydraulic actuators in the subsea oil and gas production system.  When reading the preamble in the context of the entire claim, the recitation a plurality of hydraulic actuators in the subsea oil and gas production system is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that using a plurality of hydraulic actuators in the subsea oil and gas production system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Barrier to obtain the invention as specified in the claim.
As concerns claim 2, Barrier shows wherein the retrievable and retrofittable subsea hydraulic dump valve assembly reconfigures the hydraulic actuator from the open configuration to the closed configuration within a predetermined amount of time (Fig. 1; col 2, ln 20-46).
As concerns claim 15, Barrier shows a method of controlling a source of a hydraulic supply to a hydraulic actuator (10) within a subsea oil and gas production system (Fig. 1), comprising: installing a retrievable subsea hydraulic dump valve assembly within the subsea oil and gas production system (Fig. 1), the retrievable subsea hydraulic dump valve assembly includes at least one hydraulic selector valve (12); channeling a first flow of hydraulic fluid (54) from a first hydraulic pressure supply line (52) through the hydraulic selector valve to the hydraulic actuator to maintain the hydraulic actuator in an open configuration (48); channeling a second flow of hydraulic fluid (24) from a second hydraulic pressure supply line (30) to the at least one hydraulic selector valve; changing a pressure of the second flow of hydraulic fluid (24) such that the second flow of hydraulic fluid actuates the at least one hydraulic selector valve and reconfigures the hydraulic selector valve from a first operating configuration to a second operating configuration (col 2, ln 20-46); and channeling the first flow of hydraulic fluid (44) from the hydraulic actuator through the hydraulic selector valve to the environment at a local venting location (40) to maintain the hydraulic actuator in a closed position (42).  Barrier discloses the claimed invention except for a plurality of hydraulic actuators in the subsea oil and gas production system.  When reading the preamble in the context of the entire claim, the recitation a plurality of hydraulic actuators in the subsea oil and gas production system is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that using a plurality of hydraulic actuators in the subsea oil and gas production system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Barrier to obtain the invention as specified in the claim.
As concerns claim 16, Barrier shows wherein the subsea oil and gas production system comprises a primary hydraulic header (44) configured to channel hydraulic fluid from the hydraulic selector valve to the hydraulic actuator, and wherein reconfiguring the hydraulic selector valve from the first operating configuration to the second operating configuration comprises preventing hydraulic fluid from flowing from a surface facility to the primary hydraulic header and venting the hydraulic fluid that is within the primary hydraulic header and the hydraulic actuator into the sea (Fig. 1; col 2, ln 20-46).
Allowable Subject Matter
Claims 17-20 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action.
Claims 3-14 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679